                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 BRAZEIK EDWARDS,

                Plaintiff,

        v.                                                 Case No. 19-cv-879-JPG-RJD

 ALEXANDER COUNTY HOUSING
 AUTHORITY, JAMES WILSON, THOMAS
 UPCHURCH, JOANNE PINK, MARTHA
 FRANKLIN, HOUSING AND URBAN
 DEVELOPMENT, and BEN CARSON,

                Defendant.

                               MEMORANDUM AND ORDER

       This matter comes before the Court on plaintiff Brazeik Edwards’s complaint (Doc. 1).

The Court notes that the pleading is not signed and does not state the plaintiff’s email address

and telephone number as required by Federal Rule of Civil Procedure 11(a). The Court

ORDERS that the plaintiff shall have fourteen days from entry of this order to cure this defect

by resubmitting the complaint with the missing information. If the plaintiff fails to resubmit the

complaint with the missing information, the Court will strike the complaint and will dismiss this

case without prejudice. The Court further DIRECTS the Clerk of Court to send a copy of the

complaint (without the CM/ECF heading printed on it) to the plaintiff so that she may add the

missing information and refile the document.

IT IS SO ORDERED.
DATED: August 14, 2019


                                                     s/ J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     DISTRICT JUDGE
